Citation Nr: 0310272	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  98-04-927A)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to a service-connected left 
knee disability.  

2.  Entitlement to service connection for sciatica, claimed 
as secondary to a service-connected left knee disability.  

3.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee, residuals of left knee 
injury.  

4.  Entitlement to a rating in excess of 10 percent for 
excision of semi-lunar cartilage of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision denying 
in pertinent part, service connection for a right knee 
disorder and sciatica, both claimed as secondary to a 
service-connected left knee disability; and from a July 1999 
rating decision which denied a rating in excess of 10 percent 
for a service-connected left knee disability.  These rating 
decisions were issued by the Department of Veterans Affairs 
(VA) Regional Office in New Orleans, Louisiana (the RO).  

The veteran's claims were previously before the Board, and in 
a November 2000 remand they were returned to the RO for 
additional development.  That development has been completed 
essentially in conformity and compliance with the Board's 
remand.  The claims are once again before the Board for 
appellate review.

The Board notes that the claim of entitlement to service 
connection for residuals of a left foot injury has been 
certified for appeal.  However, in a December 2002 rating 
decision, service connection was granted for degenerative 
joint disease of the left ankle, residuals of a left foot 
injury.  As such, that issue is no longer on appeal before 
the Board.  Further, as explained under the Board's 
discussion for the left knee, a separate 10 percent rating 
was granted pursuant to the Board's remand for postoperative 
residuals of excision of semi-lunar cartilage of the left 
knee.  The disability had previously been rated as traumatic 
arthritis of the left knee, status post excision of semi-
lunar cartilage.  


FINDINGS OF FACT

1.  The veteran is not shown to have a right knee disorder 
that is etiologically related to his service-connected left 
knee disability.

2.  The veteran is not shown to have sciatica that is 
etiologically related to his service-connected left knee 
disability.

3.  The veteran's left knee is not shown to be productive of 
more than slight recurrent subluxation or lateral 
instability; the joint has arthritis as shown by X-ray and 
manifested by objectively confirmed limitation of flexion to 
120 degrees and limitation of extension to not more than 5 
degrees.  

4.  The evidence in this case does not show an exceptional or 
unusual disability picture with respect to veteran's service-
connected left knee disability under consideration, so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  A right knee disorder is not proximately due to, or the 
result of, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2002).

2.  Sciatica is not proximately due to, or the result of, a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

3.  The schedular criteria for an evaluation in excess of 10 
percent for either of the veteran's left knee disabilities, 
separately rated as traumatic arthritis and postoperative 
residuals of excision of the semi-lunar cartilage, have not 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 U.S.C.A. § 4.71a, Diagnostic Codes 5010, 5257 (2002).

4.  The assignment of an increased disability rating on an 
extraschedular basis is not warranted.  38 C.F.R. § 3.321(b) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claims were filed in August 1997 and 
April 1999 and remain pending.  The provisions of the VCAA 
and the implementing regulations are accordingly applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in February 1998 and July 1999 
letters and rating decisions of the evidence needed to 
substantiate his claims, and he was provided an opportunity 
to submit such evidence.  Moreover, in April 1998 and August 
1999 statements of the case and supplemental statements of 
the case issued in October 1998 and December 2002, the RO 
notified the veteran of regulations pertinent to service 
connection and increased rating claims, informed him of the 
reasons why his claims had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  

In an April 2001 letter and December 2002 supplemental 
statement of the case, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  Specific regulations 
pertaining to the VCAA were provided to the veteran in the 
December 2002 supplemental statement of the case.  The 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
and increased rating claims.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Private medical records have been 
received, as have VA outpatient treatment reports.  In 
addition, the veteran was provided with VA examinations in 
September 1997, June 1999, and June 2001.  The Board finds 
that all known and ascertainable medical records have been 
obtained and are associated with the claims file.  The 
veteran does not appear to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA in this case.  The Board 
will accordingly proceed to a review of the merits of the 
issue on appeal.

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at May 1998 and November 2000 personal hearings; 
lay statements; private medical records; and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  



Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2002).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
or link between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

Once a disability is service connected, evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities.  Ratings are based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2002).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(2002).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2002).  In addition, a 
disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

1.  Right knee

The veteran is seeking entitlement to service connection for 
a right knee disorder, claimed as secondary to his service-
connected left knee disability.  The Board has carefully 
reviewed the evidence of record and has determined that, for 
the reasons and bases to be explained below, the veteran is 
not shown to have a current right knee disorder that is 
proximately due to, or the result of, his service-connected 
left disability.  Therefore, service connection cannot be 
granted.  

The Board recognizes that there are no service medical 
records in the claims file.  In a February 1998 letter from 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri, it was noted that the veteran's service medical 
records appeared to have been destroyed in a 1973 fire at the 
NPRC.  As such, the Board has a heightened duty to explain 
its findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

As previously stated, in order to prevail on the issue of 
entitlement to secondary service connection, the following 
requirements must be met: evidence of a current disability; 
evidence of a service-connected disability; and medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
supra.

The veteran was diagnosed with right knee degenerative joint 
disease at his September 1997 and June 2001 VA examinations.  
Those diagnoses were confirmed by X-ray evidence of 
degenerative changes.  In September 1997, the degenerative 
changes were characterized as "mild," and in June 2001, it 
was noted that there were degenerative changes in both knees, 
more evident on the left.  

With respect to evidence of a service-connected disability, 
service connection was established in February 1998 for a 
left knee disability, characterized as arthritis, status post 
excision of the semi-lunar cartilage.  

As the record contains evidence of a current right knee 
disorder and a service-connected left knee disability, the 
question that must be answered by the Board, therefore, is 
whether there is a medical relationship between the veteran's 
right knee disorder and his service-connected left knee 
disability.  Because this question is essentially medical in 
nature, the Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

A June 1998 letter from Westside Orthopedic Clinic noted the 
veteran's contentions that he had developed pain in his right 
leg due to overcompensation for his left knee disability.  In 
particular, the veteran attributed his right leg pain to the 
fact that he was infirm in his left leg as a result of his 
prior injuries.  The treating physician stated that the 
veteran's symptoms, while worse on the left, were now present 
on the right and had been complicated by intervertebral disc 
degeneration in his lumbar area.  He opined that it was 
likely that his condition, "at least in part and probably in 
a significant measure," was the result of the veteran's 
described in-service injuries.  

The veteran was provided with a VA examination in June 2001.  
The examiner reviewed the medical evidence of record and the 
claims file in conjunction with the examination.  The 
examination report and its two addendum state that the 
veteran's right knee disorder is not related to his service-
connected injuries or disabilities.  In particular, the 
examiner opined that the veteran's right knee disorder 
represented regular arthritic changes that occurred in 
elderly gentleman and was not secondary to a left knee 
disability sustained during active service.  

After a review of the evidence, the Board is persuaded by the 
opinion provided by the June 2001 VA examiner concluding that 
there was no relationship between the veteran's right knee 
disorder and his service-connected left knee disability.  The 
Board recognizes the opinion given by the Westside Orthopedic 
Clinic physician in June 1998; however, the Board accords 
less weight to that opinion.  It does not seem that the 
physician reviewed the claims folder in conjunction with the 
examination and it appears that he rendered his opinion on 
the veteran's reported history and belief that his right knee 
disorder resulted from his left knee disability.  The 
physician offered no explanation as to why he determined that 
the veteran's right knee disorder was "at least in part and 
probably in a significant measure" related to his left knee 
disability.  When a medical opinion relies at least partially 
on the veteran's rendition of his own medical history, the 
Board is not bound to accept the medical conclusions as they 
have no greater probative value than the facts alleged by the 
veteran.  See Swann v. Brown, 5 Vet. App. 177, 180 (1993).  

It is clear that the June 2001 VA examiner reviewed the 
veteran's prior medical records and the claims file in 
conjunction with the examination.  In addition, he 
administered a physical examination complete with X-rays and 
range of motion testing.  As the examiner's opinion was based 
on a complete examination and an evaluation of all the 
evidence in the claims file, the Board affords more weight to 
that examination report and opinion, which concluded that the 
veteran's right knee disorder was not related to his service-
connected left knee disability.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

Based on the foregoing, the Board finds that a preponderance 
of the medical evidence is against the claim an etiological 
relationship between the veteran's right knee disability and 
his service-connected left knee disability.  As such, service 
connection for the right knee is not warranted. 

To the extent that the veteran ascribes any current right 
knee disorder to his service-connected left knee disability, 
it is now well established that a person without medical 
training, such as the veteran, is not competent to provide 
evidence on medical matters such as diagnosis or etiology of 
a claimed condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that service connection for a right knee disorder is 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.  The appeal is 
accordingly denied.

2.  Sciatica

The veteran is seeking entitlement to service connection for 
sciatica, claimed as a result of his service-connected left 
knee disability.  The Board has carefully reviewed the 
evidence of record and has determined that, for the reasons 
and bases to be explained below, the veteran is not shown to 
have sciatica that is proximately due to, or the result of, 
his service-connected left knee disability.  As such, service 
connection cannot be granted.  

As stated previously, the veteran's service medical records 
are missing from the claims file.  The Board thus has a 
heightened duty to explain its findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule.  See 
O'Hare infra.  Also previously stated, in order to prevail on 
the issue of entitlement to secondary service connection, the 
following requirements must be met: evidence of a current 
disability; evidence of a service-connected disability; and 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin infra.

Private treatment records from Westside Orthopedic Clinic, 
dated in July 1997 and June 1998, note that the veteran had 
been diagnosed with significant degenerative changes 
involving his entire vertebral column with spurring, lumbar 
radiculopathy, intervertebral disc narrowing, and 
osteoarthritis throughout the vertebral column.  The July 
1997 record did not mention sciatica, but the June 1998 
report indicated that the veteran had reportedly injured his 
sciatic nerve during active service.  It was noted that the 
veteran had an "associated injury and abnormality of the 
sciatic nerve and to its component in the foot."  

VA examination reports dated in September 1997 and June 2001 
include the veteran's reported history that he had injured 
his sciatic nerve during active service.  Following an 
examination without X-rays, the September 1997 examiner 
diagnosed the veteran with a history of sciatica that had 
been problematic once per month.  However, the examiner in 
June 2001 found no objective evidence of sciatica.  Although 
X-rays revealed mild degenerative changes of the visualized 
lower lumbar spine with vascular surgical changes over the 
right inguinal region, the examiner stated that there was no 
evidence of sciatic nerve involvement.  He reported that 
although the veteran may have been told he had sciatic nerve 
involvement, there was no objective evidence of it.  

Based on the foregoing, the Board finds that the record 
includes no objective medical evidence of sciatica.  While 
the June 1998 private physician and the September 1997 VA 
examiner indicated that the veteran had an abnormality of the 
sciatic nerve and a history of sciatica, there is no evidence 
that those opinions were based on physical examination or 
other objective studies such as X-rays.  To the contrary, the 
VA examiner in June 2001 concluded that there was no 
objective medical evidence of sciatic nerve involvement.  In 
particular, his opinion was based on X-rays of the veteran's 
pelvis and lumbar spine.  Moreover, he opined in his June 
2001 examination report and a subsequent addendum that the 
veteran showed no objective evidence of sciatica.  

In summary, despite the veteran's own history of sciatica, 
there is no objective medical evidence that his disability 
includes sciatic nerve involvement.  A claim for service 
connection requires medical evidence showing that the veteran 
currently has the claimed disability.  See, e.g., Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Although the Board 
has no reason to doubt that the veteran may experience pain 
in the region of the sciatic nerve, it is well-established 
that a symptom such as pain, absent a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
As noted above, while the June 1998 private physician and the 
September 1997 VA examiner included diagnoses of sciatica by 
history, when a medical opinion relies at least partially on 
the veteran's reported medical history, the Board is not 
bound to accept the medical conclusions as they have no 
greater probative value than the facts alleged by the 
veteran.  See Swann infra.

Absent evidence of a current sciatica disability, a medical 
nexus between sciatica and the veteran's service-connected 
left knee disability is necessarily missing.  However, for 
the sake of completeness, the Board will briefly address the 
issue of a medical nexus.  

Medical reports from Westside Orthopedic Clinic offer no 
opinion as to the etiology of the veteran's reported 
sciatica.  The doctor in June 1998 stated that the veteran 
had an "associated injury" to his sciatic nerve, but it is 
unclear what that injury was.  To the contrary, the June 2001 
VA examiner specifically stated that the veteran exhibited no 
objective evidence of sciatic nerve involvement.  In 
addition, he stated that the veteran's lower back and hip 
disorders were unrelated to his service-connected injuries or 
disabilities.  The Board recognizes the opinion given by the 
June 2001 VA examiner and notes that he had reviewed the 
veteran's prior medical records and the claims file in 
conjunction with the examination.  The examiner's opinion was 
based on a complete examination and an evaluation of all the 
evidence in the claims file.  For these reasons, the Board 
affords greater weight to that examination report and the 
opinion that (1) the veteran did not currently have sciatica 
and (2) that his lower back and hip disorders were not 
related to his service-connected left knee disability.  See 
Guerrieri at 470-471 (1993).

To the extent that the veteran ascribes any sciatica to his 
service-connected left knee disability, it is now well 
established that a person without medical training, such as 
the veteran, is not competent to provide evidence on medical 
matters such as diagnosis or etiology of a claimed condition.  
See Espiritu infra.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's claim of entitlement to service 
connection is warranted.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding the benefit of the doubt, but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise grant the veteran's claim.  The appeal 
is accordingly denied.

3.  Left knee 

Following the Board's remand, the RO assigned two separate 
ratings for the veteran's left knee disability, each 
effective from April 22, 1999.  The RO assigned a separate 10 
percent disability rating for postoperative residuals of 
excision of semi-lunar cartilage under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  The RO also 
continued a 10 percent rating for traumatic arthritis of the 
left knee under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002); see Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  See VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98.  

Although this obviously leaves the veteran with a more 
favorable compensation picture than when he and his wife 
testified before the undersigned at the RO in November 2000, 
the action amounts to only a partial grant of the veteran's 
appeal as to this issue.  Thus, even though the veteran had 
initially appealed for an increased rating for the single 
left knee disability that had been in effect from August 1997 
(rated as traumatic arthritis of the left knee, status post 
excision of semi-lunar cartilage), the Board will address the 
separately rated disabilities as recently assigned by the RO.  

Under Diagnostic Code 5257, the schedular criteria provide 
for a 10 percent disability rating for slight impairment of a 
knee manifested by recurrent subluxation or lateral 
instability.  A 20 percent disability rating is warranted for 
moderate impairment, and a 30 percent disability rating is 
assigned for severe impairment.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2002).  Degenerative arthritis, 
when established by X-ray findings, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2002) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2002).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2002).

In the veteran's June 1999 VA examination report, it was 
noted that range of motion for the left knee was 5 to 120 
degrees.  A bulbous knee, crepitation on motion, valgus 
deformity, and tenderness in and about the left knee were 
also found.  Ultimately, the veteran was diagnosed with 
degenerative joint disease of the left knee, confirmed by X-
rays.  

At his June 2001 VA examination, the veteran complained of 
left knee pain and was observed with a left-sided limp.  
Range of motion testing revealed flexion to 120 degrees and 
extension to zero degrees.  The left knee presented with 
gross deformity due to the prominence of the medial femoral 
condoyle, and some diffuse tenderness was seen with 
palpation.  There was no evidence of effusion.  Mild left 
knee instability was observed with advanced posttraumatic 
arthritis, and there was definitive weakness, fatigability, 
incoordination, and functional loss attributable to pain and 
feeling of instability in the left knee.  X-rays showed 
degenerative changes of both knees, more evident on the left.  

After applying the criteria to the facts of this case, the 
Board concludes that a rating in excess of 10 percent for 
either of the veteran's service-connected left knee 
disabilities, on the basis of arthritis or postoperative 
residuals of cartilage removal, is not warranted.  As to a 
rating for the postoperative residuals under the assigned 
Diagnostic Code 5257, there is no evidence that left knee 
subluxation or lateral instability is productive of more than 
slight or "mild" instability as recently reported.  
Significantly, the veteran's left knee functional loss was 
characterized as having "slight instability" in the June 
2002 addendum to the most recent VA examination.

In addition, the Board finds that the other diagnostic codes 
relating to knee disabilities are not for application in the 
present case.  Diagnostic Codes 5260 and 5261 are predicated 
upon loss of range of motion.  The medical evidence reflects 
that the veteran's left knee has manifested a noncompensable 
level of loss of range of motion.  The June 2001 VA 
examination report noted flexion to 120 degrees and extension 
to zero degrees (5 degrees on the June 1999 VA examination).  
For both extension and flexion, these restrictions would not 
warrant a 10 percent rating (flexion limited to 45 degrees or 
extension to 10 degrees under DC 5260 and 5261, 
respectively).  In other words, the veteran has more 
available movement of his left leg than the rating code 
contemplates for compensation based on such impairment.  In 
addition, the record contains no medical evidence of left 
knee ankylosis (bony fixation of the joint) or impairment of 
the tibia and fibula.  As such Diagnostic Codes 5256 and 5262 
are not for application in the present case.  

The RO, however, has continued a 10 percent rating for 
traumatic arthritis and the Board finds that this rating is 
consistent with the objectively confirmed limitation of 
motion under DC 5003.  The VA examiner in June 2001 observed 
that there was diffuse pain around the veteran's left knee 
that could result in weakness, fatigability and 
incoordination by prolonged walking.  The doctor later 
confirmed such functional impairment in an addendum to the 
original examination report.  The 10 percent rating for a 
single joint affected by arthritis with objectively confirmed 
limitation of motion under DC 5010-5003 is the maximum rating 
available.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's claim of entitlement to an 
increased rating for either of the separately rated left knee 
disabilities is warranted.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding the benefit of the doubt, but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise grant the veteran's claim.  The appeal 
is accordingly denied.

C.  Extraschedular consideration

In the August 1999 statement of the case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected left knee disability.  Since this 
matter has been adjudicated by the RO, the Board will 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  Under the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. 3.321(b)(1) (2002); Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  The veteran has not identified 
any factors that may be considered to be exceptional or 
unusual, and the Board has been similarly unsuccessful. 

The veteran has not indicated or presented evidence that his 
left knee disability has resulted in marked interference with 
employment so as to render impracticable the application of 
the regular schedular standards.  He explained to the Board 
in his testimony in November 2000 that his grocery business 
had gone broke for reasons of a political nature after many 
years of hard work.  

In addition, the veteran has not presented evidence to show 
that he has been hospitalized after service due to his left 
knee.  The veteran has contended that his disability causes 
pain and instability, and such factors are contemplated in 
the disability ratings that have been assigned.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The record does not demonstrate 
any other factor consistent with an exceptional or unusual 
disability picture, and the veteran has pointed to none.  
Such factors might present a basis for increased compensation 
in the future, however, and any such claim should be 
initiated with the regional office.  

In short, the veteran's service-connected left knee 
disability currently does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Accordingly, an extraschedular 
evaluation is not warranted.


ORDER

Service connection for a right knee disorder is denied.

Service connection for sciatica is denied.

An increased rating for traumatic arthritis of the left knee 
or status post excision of the semi-lunar cartilage of the 
left knee is denied. 



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

